NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 11-1870
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                                MICHAEL MEEHAN,

                                      Appellant
                                    ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                  (No. 3:08-cr-00328)
                       District Judge: Hon. Thomas I. Vanaskie

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 17, 2011

      Before: FUENTES and CHAGARES, Circuit Judges, and POGUE, Judge.1


                              (Filed: December 19, 2011)


                                    ____________

                                      OPINION
                                    ____________




1
  Honorable Donald C. Pogue, Chief Judge, United States Court of International Trade,
sitting by designation.
CHAGARES, Circuit Judge.

       Appellant Michael Meehan challenges the revocation of his supervised release,

arguing he was entitled to a competency hearing prior to revocation despite the fact that

he failed to request such a hearing. We will affirm.

                                              I.

       We write solely for the parties‟ benefit and thus recite only the facts essential to

our disposition.

       On March 28, 2009, following his guilty plea to one count of possession of stolen

mail, Meehan was sentenced to 12 months and one day of incarceration and two years of

supervised release. After he was released from jail, Meehan violated 11 terms of his

supervised release. Based on these violations, which included Meehan‟s failure to report

his arrests for theft, disorderly conduct, and driving infractions, the Probation Office filed

a petition for an arrest warrant.

       The District Court held a revocation of supervised release hearing on March 22,

2011. At the hearing, Meehan‟s counsel asserted that Meehan may be incompetent in

light of his mental health history and incoherent statements. Counsel did not request a

full competency evaluation, but instead suggested that “there should just be a preliminary

inquiry into competency before any proceeding.” Appendix (“App.”) 31. Accordingly,

the District Court held a colloquy in which Meehan was questioned regarding his

understanding of his probation requirements, the present proceedings, and the fact that he

could be sentenced to additional jail time. App. 31-40. Although Meehan became

emotional, complained about his treatment in prison, and stated that he was “paranoid,”

                                              2
his answers reflected a general understanding of the nature of the proceedings. App. 32,

35. Specifically, Meehan affirmed that he understood he could be sentenced to additional

prison time, he had been advised of the relevant guidelines, he was entitled to a hearing,

he had the right to testify and present witnesses at the hearing, and he was aware of what

was occurring at the hearing. App. 32-43. He also correctly described some of the

medical treatment he was receiving and told the Court his name, age, birth date, the

approximate date of the hearing,1 the approximate amount of time he had spent in prison,

and his level of education. App. 37-39. Meehan erroneously named the President of the

United States as President Bush, but upon further questioning by the District Judge, he

admitted that he had heard of current President Barack Obama but hadn‟t “really been

keeping up” or “keeping track of” who was the President. App. 37, 41. Meehan also

noted that he was taking several medications, some of which affected his ability to

concentrate or focus. App. 39.

       The District Court found Meehan competent, explaining that “other than having

the Presidents of the United States wrong, all the answers have been appropriate to the

questions.” Id. Meehan‟s counsel agreed that “there are many things that he does

understand,” but noted that he believed it was his “ethical duty” to raise the issue of

competency. App. 42. The District Court then asked Meehan whether he would like to

proceed with the hearing or delay in order to undergo a full competency evaluation.

After conferring with his counsel, Meehan indicated he wished to proceed with the

1
  In response to the District Judge‟s questioning regarding the current date, Meehan
responded that it was “somewhere between the 15th and the 25th” of March 2011. App.
37. The actual hearing date of March 22, 2011, fell within this range.
                                              3
revocation hearing rather than be sent for an evaluation. App. 42. Meehan‟s counsel also

agreed with the Court‟s finding that Meehan was competent, stating that “the fact that

[Meehan] understands [the problems his state court convictions pose] and understands the

other realities of some of the other legal situations he‟s going through . . . makes me

believe that he can proceed with this.” Id.

       The District Court then heard evidence relating to Meehan‟s violations and found

Meehan in violation of his probation. Meehan was sentenced to a within-guidelines term

of 11 months of incarceration. App. 58. This appeal followed.

                                              II.

       The District Court had jurisdiction under 18 U.S.C. § 3231 and 18 U.S.C.

§ 3583(e), and we have jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.

Our review of whether a district court properly applied the standard for assessing the

need for a competency hearing is plenary. United States v. Jones, 336 F.3d 245, 256 (3d

Cir. 2003).2 We review the District Court‟s factual findings regarding competency for

clear error. Id.

                                              III.




2
  Given that Meehan failed to request a full competency evaluation and did not object to
the District Court‟s determination that he was competent, the Government argues that we
should apply plain error review pursuant to United States v. Couch, 291 F.3d 251, 252
(3d Cir. 2002). Because Meehan‟s appeal fails even if we apply a more lenient standard,
we need not address whether a defendant asserting he is legally incompetent is subject to
a more stringent standard of review when he fails to dispute a court‟s finding that he is
competent.
                                               4
       Meehan argues that despite his refusal to undergo a full competency evaluation,

the District Court erred by failing to order such an evaluation given his lengthy mental

health history and his demeanor at the hearing.

       The conviction of a legally incompetent defendant violates that defendant‟s due

process rights. United States v. Leggett, 162 F.3d 237, 241 (3d Cir. 1998). Therefore, a

court should order a competency hearing “if there is reasonable cause to believe that the

defendant may presently be suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense.” 18

U.S.C. § 4241(a).3 In making this determination, a court should consider all relevant

evidence, including the defendant‟s medical history, irrational behavior, and present

demeanor, to decide if the defendant (1) is able to assist in his own defense and (2)

understands the nature and potential consequences of the proceeding. Leggett, 162 F.3d

at 242. “Other factors that are relevant to the determination „may include an attorney‟s

representation about his client‟s competency.‟” Jones, 336 F.3d 256 (quoting United

States v. Renfroe, 825 F.2d 763, 767 (3d Cir. 1987)). In sum, determining whether there

is “reasonable cause” to believe a defendant is legally incompetent “is a fact-intensive

inquiry that depends on the unique circumstances of the case.” Id. at 257.

       Although Meehan was taking several medications and answered a few questions

vaguely or incorrectly, he indicated that he fully understood the nature of the proceeding.

3
 If there is “reasonable cause” to believe a defendant is incompetent, “even if neither the
defendant nor the Government moves for such a hearing, the court shall conduct such a
hearing on its own motion.” Jones, 336 F.3d at 256.
                                             5
To the extent his answers revealed some confusion, the District Court properly explained

what was going to occur at the hearing, and Meehan stated that he comprehended this

explanation. Moreover, Meehan‟s counsel agreed with the District Court that Meehan

was competent to proceed and did not request a full competency evaluation despite the

District Court‟s offer to postpone the hearing to allow for such an evaluation. Following

a thoughtful and appropriate inquiry into Meehan‟s competency, the District Court found

Meehan was able to assist in his defense and that he understood the purpose and potential

consequences of the revocation hearing. Accordingly, the District Court properly found

there was not reasonable cause to believe Meehan was legally incompetent and declined

to order Meehan to undergo a full competency evaluation.

                                           IV.

      For the foregoing reasons, we will affirm the District Court‟s opinion.




                                            6